


110 HRES 1510 IH: Considering the Russian military

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1510
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. McCotter (for
			 himself and Mr. Burton of Indiana)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Considering the Russian military
		  deployments in the Western Hemisphere as reckless, provocative, and in
		  violation of the Monroe Doctrine.
	
	
		Whereas on September 10, 2008, the Russian Federation
			 landed two Tu–160 strategic bombers in the Bolivarian Republic of
			 Venezuela;
		Whereas on September 23, 2008, Russia deployed a Kirov
			 battle group, containing the Kirov class battlecruiser, PETER THE GREAT, the
			 Udaloy II class destroyer, ADMIRAL CHABANENKO, and support vessels from the
			 Russian Navy’s Northern Fleet to Venezuela to participate in joint naval
			 maneuvers with the Venezuelan navy;
		Whereas the aforementioned foreign military deployments
			 are the first of their kind in the Western Hemisphere since the end of the Cold
			 War;
		Whereas on September 25, 2008, Russian Prime Minister
			 Vladimir Putin announced Russia is ready to assist Venezuela in developing a
			 nuclear energy program;
		Whereas on December 23, 1823, in light of potential
			 Russian interference in the soon to be established Oregon Territory and
			 European designs for the Western Hemisphere, President James Monroe articulated
			 what would later become known as the Monroe Doctrine, We should consider
			 any attempt on their part to extend their system to any portion of this
			 hemisphere, as dangerous to our peace and safety.; and
		Whereas the Monroe Doctrine remains a cornerstone of
			 United States foreign policy in the Western Hemisphere: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)considers the Russian military deployments
			 in the Western Hemisphere as reckless, provocative, and in violation of the
			 Monroe Doctrine;
			(2)calls upon President George W. Bush to
			 follow the well established tradition of Presidents Abraham Lincoln, Grover
			 Cleveland, Theodore Roosevelt, John F. Kennedy, and Ronald Reagan and strongly
			 enforce the Monroe Doctrine;
			(3)regards Venezuelan dictator Hugo Chavez’s
			 attainment of a nuclear energy program or nuclear weapons as a grave danger to
			 peace and United States national interests; and
			(4)applauds and recognizes the necessity of
			 the July 12, 2008, re-establishment of the United States Fourth Fleet.
			
